                 Case 7:16-cv-04309-JCM Document 29 Filed 10/30/18 Page 1 of 1

                 THE MARGOLIN & WEINREB LAW GROUP, LLP
                                                    Attorneys at Law
                                                165 Eileen Way, Suite 101
                                                Syosset, New York 11791

ALAN WEINREB, ESQ.
C. LANCE MARGOLIN, ESQ.                                                          (516) 921-3838
CYNTHIA A. NIERER, ESQ.                                                      FAX (516) 921-3824
                                                                                 (516) 945-6055
                                                                 www.nyfclaw.com

                                           October 30, 2018
Via ECF
Honorable Judith C. McCarthy
United States Magistrate Judge
The Charles L. Brieant, Jr.
Federal Building and United States Courthouse
300 Quarropas Street
White Plains, New York 10601

       Borrower:              Karen Beltran
       Civil Index No.:       16-cv-04309 (JCM)
       Property:              60 Truman Avenue, Yonkers, New York 10703

Honorable Madam:

        We represent plaintiff Gustavia Home, LLC (“Gustavia”) regarding the pending foreclosure action
against Karen Beltran (the “Defendant”).

       Please let this letter serve as an update regarding this case.

       As you are aware, Gustavia commenced this instant action by filing a complaint on June 9, 2016.

       Thereafter, Defendant filed a voluntary Chapter 13 bankruptcy case in the United States Bankruptcy
Court for the Southern District of New York on March 21, 2017 which was assigned case number 17-22419-
rdd. Defendant’s bankruptcy case stayed all proceedings in this Court by virtue of 11 U.S.C. §362(a).

       In the bankruptcy case, Defendant moved by Notice of Motion dated June 6, 2017, seeking to void
Gustavia’s lien under 11 U.S.C. §§506(a) and (d). Gustavia filed an Objection to the Defendant’s Chapter 13
plan on June 22, 2017 and Opposition to the Motion to Void Lien on November 8, 2017. To date, there has
been no decision on the Defendant’s Motion to Void Lien. Additionally, the bankruptcy is now an adversary
proceeding. By virtue of Bankruptcy Code §362(a), Gustavia is still stayed from proceeding in this case.

                                              Respectfully,
                                              The Margolin & Weinreb Law Group, LLP

                                              /s/ Alan H. Weinreb
                                              Alan H. Weinreb, Esq.
AHW:as
cc: Patricia M. Lattanzio, Esq. (attorney for Karen Beltran)(via ecf)
